Citation Nr: 0011363	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-03 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for dyshidrotic eczema of the hands.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic low back strain.

3.  Entitlement to a higher disability rating for right knee 
chondromalacia with degenerative disease, currently evaluated 
as 20 percent disabling.

4.  Entitlement to a compensable disability rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO) which, in pertinent part, granted service connection and 
assigned noncompensable disability evaluations for 
dyshidrotic eczema of the hands, chronic low back strain, 
right knee chondromalacia with degenerative disease, and 
allergic rhinitis.  The effective date of these evaluations 
was November 14, 1995.  Service connection for left knee 
chondromalacia was denied.  The veteran filed a timely notice 
of disagreement (NOD) as to the compensation level assigned 
for his dyshidrotic eczema only, and was issued a statement 
of the case in July 1996.  He thereafter presented testimony 
at a personal hearing held by the Hearing Officer (HO) at the 
local VARO in September 1996.  The HO granted entitlement to 
a 10 percent disability rating in a November 1996 
supplemental statement of the case (SSOC).

In January 1997, the veteran submitted a VA Form 9, Appeal to 
the Board, which was accepted as a substantive appeal as to 
his dyshidrotic eczema claim and a NOD as to his claims for 
'increased' rating for his low back, rhinitis and right knee, 
as well as his claim for service connection of the left knee.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993)(the statutory 
provisions of 38 U.S.C.A. § 7105 (West 1991) do not impose 
technical pleading requirements).  Parenthetically, it is 
noted that on October 7, 1996, various amendments became 
effective as to sections of the VA Schedule for Rating 
Disabilities pertaining to The Respiratory System.  The 
veteran was informed of these new regulations in a January 
1997 SSOC.

In March 1997, the veteran presented testimony at another 
personal hearing held by the HO at the local VARO.  
Consistent with Tomlin, the RO accepted this hearing 
testimony as a substantive appeal as to his low back, 
rhinitis, right knee and left knee claims.  By SSOC issued in 
July 1997, the HO: (1) denied entitlement to an initial 
rating in excess of 10 percent for dyshidrotic eczema; (2) 
granted entitlement to initial ratings of 10 percent for 
chronic low back strain and right knee disorder; (3) denied 
entitlement to an initial compensable disability rating for 
allergic rhinitis; and (4) granted service connection and 
assigned an initial 10 percent disability rating for left 
knee chondromalacia.

By rating decision issued in March 1998, the RO granted 
entitlement to the following evaluations of 100 percent from 
July 31, 1997 (38 C.F.R. § 4.30) and 
20 percent from October 1, 1997 for right knee chondromalacia 
with degenerative disease.  He was thereafter issued a SSOC 
in February 1999.

As to the veteran's left knee claim, the United States Court 
of Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit") has held that where service connection has been 
granted during an appeal, it is manifest that the NOD 
concerned the "logically up-stream element of service 
connectedness" and not "the logically down-stream element of 
compensation level."  Grantham v. Brown, 114 F.3d 1156 
(1997).  In the instant case, the veteran's initial NOD as to 
the denial of his claim for service connection for left knee 
chondromalacia does not convey appellate jurisdiction over 
the subsequent issue of entitlement to an increased rating 
with respect thereto.  Moreover, a contemporaneous review of 
the record reveals that neither the veteran nor Disabled 
American Veterans filed any statement within the applicable 
one-year delimiting period following the HO's determination 
that could reasonably be construed as expressing 
dissatisfaction with the compensation level assigned for left 
knee chondromalacia.  See 38 C.F.R. § 20.201 (1999).  
Therefore, the Board also finds that the left knee 
chondromalacia claim is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran filed his original claims for service 
connection on November 14, 1995.

2.  The veteran's dyshidrotic eczema of the hands has been 
primarily manifested by extensive lesions about the palms and 
dorsum of the hands with increased pigmentation in the 
creases and hyperkeratotic plaques between the fingers.

3.  The veteran's chronic low back strain has been primarily 
manifested by slight limitation of flexion and extension with 
characteristic pain on motion.

4.  From November 14, 1995 through July 30, 1997, the 
veteran's right knee disorder was primarily manifested by 
functional limitation due to pain (crepitus) with evidence of 
an effusion, as well as x-ray evidence of mild spurring.  He 
could flex the right knee from 0 to 95 degrees, and there was 
no ligament instability.

5.  The veteran's right knee disorder is currently manifested 
by a slight limp, generalized tenderness and slight edema; 
there is also degenerative arthritis with limitation of 
extension to 20 degrees.

6.  The veteran has been treated on occasion for rhinitis and 
sinusitis; his nasal cavities have been relatively clear on 
each examination except for one occasion where he was seen 
with some mild hypertrophy in the nasal mucous membranes.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for dyshidrotic eczema of the hands, but no more, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 7806 (1999).

2.  The schedular criteria for an initial disability rating 
in excess of 10 percent for chronic low back strain are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, Diagnostic Code 
5292, 5295 (1999).

3.  From November 14, 1995 to July 30, 1997, the schedular 
criteria for a disability rating in excess of 10 percent for 
right knee chondromalacia with degenerative disease are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).

4.  From October 1, 1997, the schedular criteria for a 
separate 30 percent disability rating, but no more, for 
degenerative arthritis with limitation of motion of the right 
knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.68, Diagnostic Codes 5003, 5260, 5261 (1999).

5.  The schedular criteria for an initial compensable 
disability rating for allergic rhinitis are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 
4.3, 4.7, 4.97, Diagnostic Code 6501 (1996); 38 C.F.R. § 
4.97, Diagnostic Code 6522 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented claims which are plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See also DeLuca v. Brown, 
8 Vet. App. 202, at 204-206, 208 (1995).  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decision based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grants of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Background

The veteran served on active duty from May 1967 to May 1990.  
As noted above, however, he did not file his original claims 
for service connection until 
November 14, 1995.

In conjunction with his claims, the veteran was afforded VA 
general medical and dermatologic evaluations in December 1995 
and January 1996.  On general medical examination, the 
veteran reported, in pertinent part, that he had a problem 
with chronic rhinitis and uses Beconase spray.  He described 
rhinorrhea, nasal sniffles and drainage.  However, he did not 
have sinus surgery.  He also described problems with popping 
and cracking of both knees, as well as discomfort in his 
knees, since exercises in service.  He also alleged that he 
strained his lower back while working in a parachute shop, as 
well as while doing exercises, in service.  The veteran 
reported that he did not have any broken bones, and that he 
has never been hospitalized for his back condition.  Rather, 
he simply complained of recurrent low back pain.  Physical 
examination of the veteran revealed that his carriage, 
posture and gait were normal.  His nasal passages were clear, 
and his oral cavity was normal.  The veteran had some 
crepitance on movement of each knee, but he could flex each 
knee from 0 to 140 degrees.  His gait was normal.  There was 
no evidence of ligament instability or any positive drawer 
sign.  Curvature of the lumbar spine was normal.  Forward 
flexion was achieved to 90 degrees, with backward extension 
to 35 degrees, lateral flexion to 40 degrees and rotation to 
35 degrees.  There was no neurologic deficit, and his calves 
were of equal circumference.  X-rays of the knees were 
normal.  However, x-rays of the lumbar spine revealed slight 
anterior spurring at L3 through L5.  The general medical 
diagnoses included chronic lumbar strain, chondromalacia of 
the patella, bilaterally, and chronic rhinitis.

On dermatological examination, the veteran related a history 
of skin problems involving both hands since 1974 or 1975.  He 
described a rash which is always present, but seems to "wax 
and wane" in intensity.  He noted that he had been seen 
physicians for this problem in the past and had been 
prescribed a variety of creams which had little benefit.  The 
examiner noted that the veteran brought with him an almost 
completely used tube of Flucinonide cream.  It was noted that 
the veteran had no aggravating or palliative factors.  He 
worked in a VA file room, and had never missed work as a 
result of his skin problem on the hands.  The veteran stated 
that his problem was strictly confined to his hands.  
Physical examination of the veteran revealed keratotic 
erythematous plaques involving the palms and dorsal of the 
hands, particularly over the small joints.  Some fissuring 
was noted to a mild degree.  The veteran's nails were 
unremarkable.  The diagnosis was dyshidrotic hand eczema.

In December 1995, the RO received copies of private treatment 
records developed at St. Vincent Infirmary Medical Center.  
These records, in pertinent part, show treatment on occasion 
for chondromalacia of the knees, rash of the hands, sinusitis 
and allergic rhinitis between December 1994 and November 
1995.

In September 1996, the veteran presented testimony with 
respect to his 
service-connected eczema of the hands at a personal hearing 
held by the HO at the local VARO.  He stated that he 
experiences recurring crusting on his fingers, as well as 
occasional blisters.  He reported that they sometimes crack 
and bleed following any kind of work; however, he noted that 
it had not done so recently.  The veteran stated that the 
lesions about his hand itch and ache sometimes with use.  He 
further indicated that the lesions interfere with his 
employment, as they do not respond well to creams, and cause 
him a great deal of embarrassment because they are visible.

The veteran was afforded VA dermatological examination in 
November 1996.  The examination report, supported by six 
color photographs of the palm, dorsal and lateral aspects of 
the hands, reflects that the veteran has thickened 
hyperkeratotic skin of both palms with hyper-linear creases.  
There was increased pigmentation within the creases.  Over 
his palms, the veteran was noted to have a couple areas of 
thickness.  Between his fingers, he was noted to have 
hyperkeratotic plaques.  There was evidence of deep-seated 
vesicae between the digits and proximal fold.  The dorsum of 
the hands was confined to the pressure areas, especially to 
the knuckles, where he was noted to have thickened 
hyperkeratotic plaques.  His nails appeared normal.  The 
keratotic debris was examined under a microscope with 
potassium hydroxide (KOH), but no fungal elements were 
identified.  His feet were clear.  The diagnostic impression 
was chronic hand eczema.  The examiner noted that there was 
evidence of dyshidrosis with deep-seated vesicae.

In March 1997, the veteran presented testimony as to all of 
the above-mentioned issues during a personal hearing held by 
the HO at the local VARO.  He testified that his hands scale 
at all times and that cuts on them take a long time to heal.  
They also crack, bleed and scale all of the time.  He stated 
that he puts salve and cream on them that make them stay 
greasy and he has trouble picking up things with his hands.  
He also testified that he is embarrassed by about the way his 
hands look; he indicated that people are always asking him 
questions about the condition.  As to his chronic low back 
strain, the veteran indicated that he has constant low back 
pain which is worse on bending down or on getting up after 
sitting for a while or on long standing, for which he takes 
pain pills.  At that time, he reported that he was a contract 
inspector and that his back hurts when he has to bend down to 
inspect things.  He noted that he has to guard against back 
pain, so he does not try to play basketball or help anyone 
lift anything.  As to his right knee, the veteran testified 
that it sometimes aches and is very painful.  He noted that 
he had been seeing a private doctor for the condition, and 
took pain pills.  As to his allergic rhinitis, he stated that 
his sinuses are constantly draining and sometimes get 
'stopped up.'  He indicated that he has used many medications 
over the years, but they did not do any good.  He noted that 
it is a constant problem, but it is particularly worse in the 
spring.  He stated that he has to be outside for his job and, 
in fact, had just gotten a grounds maintenance contract which 
was likely to make his rhinitis worse.

The veteran was then afforded VA orthopedic examination in 
June 1997.  On physical examination, it was noted that the 
veteran favored his right knee with ambulation.  The right 
knee showed evidence of an effusion.  There was functional 
limitation of both knees due to pain.  The veteran could flex 
his right knee from 0 to 95 degrees, but pain was produced.  
There was no evidence of ligament instability.  The left knee 
flexed from 0 to 105 degrees with pain being produced,  There 
was no evidence of ligament instability or effusion of the 
left knee.  The curvature of the lumbar spine was normal.  
There was also some functional limitation of motion due to 
pain.  Forward flexion was to 85 degrees.  The veteran had 
backward extension to 30 degrees, with lateral flexion to 25 
degrees bilaterally, producing pain, and rotation to 30 
degrees bilaterally, producing pain.  His calves were of 
equal circumference.  There were no neurological deficits.  
X-rays of the spine showed spurring along the lumbar spine.  
X-rays of the knees showed minimal spurring.  The diagnoses 
were residuals of lumbar strain and chondromalacia of both 
knees.

Treatment records obtained from the Arkansas Orthopedic and 
Sports Medicine Center show that the veteran underwent an 
arthroscopy of the right knee, with partial medial 
meniscectomy and a valgus producing high tibial osteotomy of 
the right proximal tibia on July 31, 1997.  The veteran's 
doctors noted that he would be unable to work for 
approximately 6 to 8 weeks post surgery.  Follow-up treatment 
records reflect that the veteran returned to work on October 
1, 1997.  An October 10, 1997 physician's statement reflect 
that the veteran was fully weight bearing without the use of 
a cane and was managing well.

The veteran was thereafter afforded VA orthopedic examination 
in February 1998, at which time, he complained of constant 
bilateral knee pain with stiffness after being immobile for 
more than 30 minutes.  He also complained of increased knee 
pain with bending, stairs and squatting.  He noted that he is 
unable to run.  He reported that he takes no further 
medication for the discomfort.  He further noted that his 
knee did not lock or give way.  He underwent surgery on the 
right knee in 1991 by his private physician, but has not 
undergone any surgery on the left.  He also denied swelling 
of the knees, and did not use a brace, cane or crutch.  At 
that time, he was employed at the Little Rock Air Force Base 
as a quality assurance evaluator and drove a truck at work.  
He noted that he had difficulty getting into and out of the 
vehicle.  On physical examination of the knees, the veteran 
was noted to have anterior arthroscopic scars, as well as a 
15-centimeter lateral oblique scar, on the right.  The scars 
were described as well-healed and non-tender.  The veteran 
could extend to 20 degrees and flex to 90 degree bilaterally 
with slight crepitance.  He had generalized tenderness 
without localization.  He also ambulated with a slight limp.  
His ligaments appeared to be intact.  He squatted with 
difficulty.  He also exhibited slight edema bilaterally, but 
there was no effusion or deformity seen.  Sensation was 
intact.  X-rays revealed a normal left knee and mild 
degenerative change of the right knee with post-surgical 
changes of the proximal right tibia.  There was also 
narrowing of the medial compartment of the right knee.  The 
diagnosis was residuals of bilateral knee injuries, 
postoperative status right only with degenerative changes on 
the right.  As to functional loss secondary to pain, the 
examiner reiterated that the veteran is unable to run and has 
difficulty with other activities such as bending, climbing 
stairs and squatting.  The examiner also pointed out that the 
veteran had stated, "I have trouble with more activities, 
but I just watch what I do and avoid things that I know will 
hurt me."

Analyses

I.  Dyshidrotic Eczema

Under the applicable criteria, a 10 percent disability 
evaluation will be assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where there is exceptionally 
repugnant disfigurement.  38 C.F.R. Part 4, Code 7806 (1999).

In the instant case, the Board notes that the veteran's 
November 1996 examination report outlines in broad medical 
terms his skin disorder of the hands.  Yet, the true nature 
and extent of his disability of the hands is perhaps best 
shown in the 6-color photographs which accompanying the 
report.  Indeed, these pictures reflect extensive lesions and 
marked disfigurement of the veteran's hands.  The first 
photograph, the veteran's palms are down and his fingers are 
extended forward, shows that he has scaling and hypopigmented 
circles about the fingers of both hands.  The second 
photograph, of one hand with palm facing down, shows that 
there is an area of whitish scaling skin about the knuckle of 
the little finger.  The third photograph, of one hand with 
palm facing up, shows that the creases of the veteran's palm 
are darker (hyperpigmented) than the surrounding areas of 
skin.  Moreover, he appears to have dark patches about the 
palm and whitish scaling on the side of the index finger.  
The fourth photograph, a hand with palm facing down, provides 
a closer view of the hypopigmented circles about the joints 
of this hand.  The veteran also appears to have an area of 
hypopigmentation between the crease of the right ring and 
little fingers.  The fifth picture, palms up and facing away 
from the body, shows that both hands have hyperpigmented 
creases.  The sixth picture, the right index finger pointing 
to the left, shows that the veteran has areas of dark, 
thickened skin along the side of the finger.  Though the skin 
disability only affects the hands, granting the veteran the 
benefit of any doubt, the Board concludes that the veteran's 
dyshidrotic eczema of the hands more closely approximates a 
schedular evaluation of 30 percent, but no more.

In reaching this conclusion, the Board has considered the 
criteria for the next higher evaluation of 50 percent.  In 
the instant case, however, there is no mention of the 
presence of ulceration and systemic or nervous 
manifestations.  While the veteran's hands are markedly 
disfigured, and he testified that his disorder causes him 
some embarrassment, the Board finds that his dyshidrotic 
eczema is not so exceptionally repugnant as to warrant the 
next higher 50 percent evaluation.

II.  Chronic Low Back Strain

Under the applicable criteria, a 10 percent evaluation for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  
38 C.F.R. Part 4, Diagnostic Code 5295 (1999).

In addition, the Board observes that slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).

The words "slight," "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1999).  Terminology 
such as "slight," "moderate" and "severe" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In this case, the testimony and medical evidence of record 
clearly shows that the veteran has experienced some 
functional loss due to pain since November 1995.  It is 
observed that in the absence of objective evidence of muscle 
spasm on extreme forward flexion and/or loss of lateral spine 
motion, a 20 percent disability rating is not allowable under 
Diagnostic Code 5295.  As such, the Board has given 
consideration to evaluating this disability under different 
Diagnostic Codes.  The Board notes that the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Notwithstanding, the limitation of motion of the lumbar spine 
demonstrated on VA examinations in December 1995 and June 
1997 is no more than slight in nature and approximates no 
more than a 10 percent rating under Diagnostic Code 5292.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).

In determining the propriety of this 'initial' rating, the 
Board has also considered the veteran's "functional loss" due 
to his level of disability at retirement.  38 C.F.R. § 4.40 
(1999).  In DeLuca, supra, the Court held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  See DeLuca at 206.  Thus, additional 
disability due to absence of part, or all, of the necessary 
bones, joints and muscles or associated structures; 
deformity; adhesions; defective innervation; pain supported 
by adequate pathology; weakness; and other pathology must be 
considered.  While the veteran has indicated that his back 
condition is occasionally exacerbated, there is no evidence 
of continuing symptoms which have more than slight limitation 
of motion and functional impairment.  He has normal curvature 
of the lumbar spine, his calves are equal in circumference 
and there is no evidence of any neurological deficit.  In 
view of the foregoing, the Board finds that the veteran's 
pain and functional loss of the low back disorder is not of 
such a degree as to warrant a higher disability rating.

In addition, higher ratings (above 10 percent) are not in 
order pursuant to the other schedular criteria as there is no 
medical evidence whatsoever showing that his back strain 
injury involves residuals of a fractured vertebra (Code 
5285); complete bony fixation (ankylosis) of the spine, 
either in a favorable or unfavorable angle (Code 5286); and 
favorable or unfavorable ankylosis of the lumbar spine (Code 
5289).

In sum, it is the finding of the Board that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a disability evaluation in excess of 10 percent for 
chronic low back strain.

III.  Right Knee Disorder

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).

Under the applicable criteria, it is noted that traumatic 
arthritis established by x-ray will be rated as degenerative 
arthritis.  38 C.F.R. Part 4, Diagnostic Code 5010 (1999).  
Diagnostic Code 5003 (degenerative arthritis), in turn, 
provides that compensation may be awarded under three 
circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 notes that crepitation on flexion identifies 
diseased points of contact, and together with Diagnostic Code 
5003 deems painful motion from x-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks, 8 Vet. App. at 420-21 (1995) (citations omitted).

Under 38 C.F.R. §§ 4.40 and 4.45 (1999), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45 (1999), e.g., pain, functional loss, fatigability, 
and weakness.  For the purposes of rating disability from 
arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45(f) (1999).

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (1999), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks and DeLuca, 
supra. In other words, when rating for limitation of motion, 
a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.

Slight impairment of either knee, with recurrent subluxation 
or lateral instability, warrants a 10 percent disability.  A 
20 percent disability evaluation requires moderate 
impairment.  A 30 percent disability evaluation requires 
severe impairment. 38 C.F.R. Part 4, Diagnostic Code 5257 
(1999).

Limitation of motion of either knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (1999).

In the instant case, the HO granted entitlement to a 10 
percent evaluation from November 14, 1995 to July 30, 1997, 
pursuant to Hicks, based on the veteran's testimony as to 
recurrent right knee pain and the VA medical evidence of 
degenerative arthritis with crepitance of the knee.  Based on 
a contemporaneous review of the record, the Board finds that 
no more than a 10 percent disability evaluation is warranted.  
Although the veteran had degenerative arthritis of the right 
knee, he did not even meet the minimum noncompensable 
disability evaluations under Diagnostic Codes 5260 
(limitation of flexion of the lower extremity to 60 degrees) 
or 5261 (limitation of extension of the lower extremity to 5 
degrees).  Indeed, the veteran's December 1995 VA examination 
showed that although there was some crepitance on movement of 
the right knee, he could flex from 0 to 140 degrees and there 
was no ligament instability.  His June 1997 VA examination, 
conducted a month prior to his surgery, revealed that 
although there was still functional limitation due to pain, 
the veteran could flex the right knee from 0 to 95 degrees.  
The criteria for more than a minimal compensable evaluation 
for arthritis or limitation of motion were not met.  
Likewise, his VA and private treatment records showed no 
evidence of ligament instability as to warrant a separate 
evaluation under Diagnostic Code 5257.  Although there was 
evidence of an effusion, this manifestation was apparently 
transitory in nature as the fluid was aspirated from the 
knee.  Therefore, entitlement to a disability evaluation in 
excess of 10 percent was not shown during the period of 
November 14, 1995 through 
July 30, 1997.

From October 1, 1997, the rating code was changed to DC 5257, 
even though instability or recurrent subluxation was not 
identified either before or after his recent surgery.  The 
Board finds that the knee is more accurately rated under the 
Diagnostic Codes for limitation of motion.  In this regard, 
it is again noted that any change in a Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio, 
supra.

Here, the veteran underwent an arthroscopy of the right knee, 
with partial medial meniscectomy and a valgus producing high 
tibial osteotomy of the right proximal tibia on July 31, 
1997.  His doctors noted that the veteran would be unable to 
work for approximately 6 to 8 weeks post surgery.  Follow-up 
treatment records reflect that the veteran returned to work 
on October 1, 1997.  An October 10, 1997 physician's 
statement reflects that the veteran was fully weight bearing 
without the use of a cane and was managing well.  On VA 
examination in March 1998, however, the examiner noted that 
in addition to a slight limp and crepitus, the veteran now 
manifests generalized tenderness and slight edema of the 
right lower extremity.  As to functional loss secondary to 
pain, the examiner reiterated that the veteran is unable to 
run and has difficulty with other activities such as bending, 
climbing stairs and squatting.  The examiner also pointed out 
that the veteran had stated, "I have trouble with more 
activities, but I just watch what I do and avoid things that 
I know will hurt me."

Clearly, the evidence of record shows that the numeric 
criteria for a 30 percent disability evaluation for 
degenerative arthritis are met.  Indeed, extension of the 
right knee, as shown by recent VA examination, is limited to 
20 degrees.  Therefore, the Board finds that a 30 percent 
disability rating under Diagnostic Code 5010-5261 is 
warranted.

In sum, it is the finding of the Board that, instead of the 
currently assigned 20 percent rating under DC 5257, the 
veteran should be assigned a separate 30 percent evaluation 
for degenerative arthritis with limitation of extension under 
Diagnostic Code 5010-5261.  Since the veteran does not 
exhibit recurrent subluxation or lateral instability, a 
rating under DC 5257 is not for application.

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent disability evaluation.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45) pertaining to pain and additional functional 
limitation imposed during flare-ups have already been 
accounted for in the assignment of the current rating.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca, supra.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board 
finds that the 30 percent rating assigned for the orthopedic 
element of the veteran's left knee disability adequately 
compensates him for the level of his complaints of pain.

IV.  Allergic Rhinitis

Initially, the Board notes that, during the pendency of this 
appeal, VA revised the regulations for evaluating diseases of 
the nose and throat, effective October 7, 1996.  61 Fed. Reg. 
46,728 (September 5, 1996).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, where pertinent laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to provide otherwise and the Secretary 
has done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also Fischer v. West, 11 Vet. App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued its April 1996 decision 
denying an initial (compensable) rating; therefore, they were 
not applied by the RO at that time.  Nevertheless, the RO did 
apply them in its supplemental statement of the case in 
January 1997.  The Board will, therefore, consider the new 
criteria along with the old criteria.

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. Part 4, Diagnostic Code 6501 (1996).

Under the new criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 6522 
(1998). Bacterial rhinitis and granulomatous rhinitis are 
rated separately under DC's 6523 and 6524.

Applying the above criteria to the instant case, the Board 
finds that a compensable disability rating for allergic 
rhinitis not warranted.  While the veteran has complained 
that his sinuses constantly drain and/or get 'stopped up,' 
the medical evidence of record does not support his 
contentions.  Indeed, his nasal cavities have been relatively 
clear on both private and VA examination reports except for 
an occasion where he was seen with some mild hypertrophy in 
the nasal mucous membranes in December 1994.

In sum, it is the finding of the Board that the criteria for 
an initial compensable disability rating for service-
connected allergic rhinitis, both prior to and after the 
regulatory change on October 7, 1996, have not been met.



ORDER

Subject to regulations governing the payment of monetary 
awards, entitlement a disability rating of 30 percent for 
dyshidrotic eczema of the hands from 
November 14, 1995 is granted.

An initial disability rating in excess of 10 percent for 
chronic low back strain is denied.

A disability rating in excess of 10 percent for right knee 
chondromalacia with degenerative disease from November 14, 
1995 through July 30, 1997 is denied.

Subject to regulations governing the payment of monetary 
awards, a 30 percent disability rating for degenerative 
arthritis with limitation of extension under Diagnostic Code 
5010-5261, for the veteran's right knee disorder is granted 
from October 1, 1997.

An initial compensable disability rating for allergic 
rhinitis is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

